

Exhibit 10u
 
[DNB Letterhead]

 
December 20, 2006




Mr. Gerald F. Sopp
[Address]




Dear Gerald:
 
This letter confirms our offer to employ you as Executive Vice President, Chief
Financial Officer of DNB Financial Corporation reporting directly to the
Chairman and CEO as well as the President and Chief Operating Officer. We
anticipate a start date of January 2, 2007.


A summary of the key terms and conditions of our offer appear below:


 
1.
A twice-monthly salary of $6,250.00 paid through direct deposit to your employee
checking/savings account on the 15th and 30th of each month.



 
2.
Upon completion of a 90-day initial employment period, you will be eligible to
receive 20 vacation days, 5 sick days and 2 personal days based upon Bank
policy.



 
3.
You will be eligible for participation in all compensation and employee benefit
plans, including life insurance at the allowable maximum, medical insurance for
you and your eligible dependents, and all other benefits and perquisites
maintained by the Bank for officers, including stock options and incentive
compensation. You will be eligible for participation in the medical and life
insurance plans 3 months from your date of hire. You will receive a minimum
$10,000 guaranteed bonus for year 2007 payable in accordance with normal plan
distribution rules.



 
4.
So long as you are employed by the Bank, the Bank agrees to cover the cost of
your COBRA payments, less the amount that you would contribute for the same plan
here at DNB, to your previous employer's insurance provider until you become
eligible to participate in the Bank's health insurance program. Please submit
the bills to Tracy Panati, Human Resource Manager for payment.





 
 
 
 

--------------------------------------------------------------------------------

 
 
Mr. Gerald F. Sopp
December 20, 2006
Page 2






As required by bank policy, employment is contingent upon a credit and OFAC
report acceptable to DNB First, N.A., in its sole discretion. Pursuant to the
Fair and Accurate Credit Transactions (FACT) Act, we will forward you the
information regarding your credit score disclosure.


In compliance with the Immigration and Control Act of J 986, all new employees
must provide documentation proving employment authorization and identity within
three (3) working days of your start date. The enclosed notice reviews the
required documentation that will be required for you to provide to the Bank.
Failure to provide employment authorization may mean termination or cancellation
of the offer of employment.


Please acknowledge your acceptance by signing one copy of this letter and
returning it to my attention by December 27, 2006.


On behalf of the Bank, our Board of Directors and our Executive Management team,
I am absolutely delighted that you are joining our team to help us meet our
vision for the future. If you have any questions, or require additional
information, please contact either myself at 484-359-3166 or Bill Hieb at
484-359-3012.


Sincerely,


/s/ William S. Latoff


William S. Latoff Chairman and CEO


Enclosure


cc: Tracy Panati


[Missing Graphic Reference]


Accepted by:    /s/ Gerald F. Sopp
Date: 12/26/06
                  Gerald F. Sopp
 



 

--------------------------------------------------------------------------------